Name: 98/94/EC: Commission Decision of 7 January 1998 establishing the ecological criteria for the award of the Community eco-label to tissue-paper products (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: miscellaneous industries;  chemistry;  marketing;  wood industry;  environmental policy
 Date Published: 1998-01-24

 Avis juridique important|31998D009498/94/EC: Commission Decision of 7 January 1998 establishing the ecological criteria for the award of the Community eco-label to tissue-paper products (Text with EEA relevance) Official Journal L 019 , 24/01/1998 P. 0077 - 0082COMMISSION DECISION of 7 January 1998 establishing the ecological criteria for the award of the Community eco-label to tissue-paper products (Text with EEA relevance) (98/94/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 880/92 of 23 March 1992 on a Community eco-label award scheme (1), and in particular Article 5 thereof,Whereas Article 5 of Regulation (EEC) No 880/92 provides that the conditions for the award of the Community eco-label shall be defined by product group;Whereas Article 10(2) of Regulation (EEC) No 880/92 states that the environmental performance of a product shall be assessed by reference to the specific criteria for product group;Whereas, by Decisions 94/924/EC (2) and 94/925/EC (3), the Commission established ecological criteria for the award of the Community eco-label for toilet paper and kitchen rolls, which according to respectively Article 3 thereof, are valid until 14 November 1997;Whereas it is appropriate to adopt a new decision establishing criteria for these product groups, which will be valid for a further period of three years after the expiry of the period of validity of the previous criteria;Whereas it is appropriate to revise the criteria which were established by Decisions 94/924/EC and 94/925/EC in order to reflect the developments in the market;Whereas the ecological criteria for toilet paper, kitchen rolls and other tissue-paper products shall be combined in one document;Whereas Article 5 of Regulation (EEC) No 880/92 further provides that product groups, the specific ecological criteria for each product group and their respective periods of validity shall be established in accordance with the procedure laid down in Article 7 following the consultation procedure provided for in Article 6;Whereas in accordance with Article 6 of Regulation (EEC) No 880/92 the Commission has consulted the principal interest group within a consultation forum;Whereas the measures set out in this Decision are in accordance with the opinion of the Committee set up pursuant to Article 7 of Regulation (EEC) No 880/92,HAS ADOPTED THIS DECISION:Article 1 The product group 'tissue paper products` (hereinafter referred to as 'the product group`) shall mean:'Sheets or rolls of tissue paper fit for use for personal hygiene, absorption of liquids and/or cleaning of soiled surfaces. The tissue product normally consists of creped or embossed paper in one or several plies. Laminated tissue products are excluded from the product group.`Article 2 The environmental performance of the product group as defined in Article 1 shall be assessed by reference to the specific ecological criteria set out in the Annex.Article 3 The product group definition and the specific ecological criteria for the product group shall be valid from 1 January 1998 until 31 December 2000.Article 4 For administrative purposes, the product group code number assigned by the Commission to this product group shall be '004`.Article 5 This Decision is addressed to the Member States.Done at Brussels, 7 January 1998.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ L 99, 11. 4. 1992, p. 1.(2) OJ L 364, 31. 12. 1994, p. 24.(3) OJ L 364, 31. 12. 1994, p. 32.ANNEX FRAMEWORK In order to be awarded an eco-label, tissue-paper products shall comply with the criteria of this document, which are aimed at promoting:- reduction of discharges of toxic or otherwise polluting substances into waters,- reduction of environmental damage or risks from use of energy (global warming, acidification, depletion of non-renewable resources) by reducing air emissions,- commitment to the need to apply good management principles in order to safeguard forests,- promotion of the minimisation and efficient use of waste.The fibrous raw material for the paper production shall be pulp from vegetable fibres or pulp made from waste paper, or mixtures thereof. All virgin fibres shall originate from regions where sustainable management is applied.The criteria are set at a level which promotes labelling of products made from recycled fibres, but also allows for products based on virgin fibres produced with technologies reflecting best environmental standards.Environmental criteria 1. Emissions to water and air(i) The performance concerning the parameters COD, AOX, CO2 and SO2 shall be expressed in terms of load points, in relation to a reference value (referred to as a 'coefficient` for each parameter).>TABLE>(ii) The load points, L, are calculated as shown in equation 1. The actual emission for each parameter should be divided by the corresponding coefficient for this parameter.Li = >NUM>(emission of parameter i)>DEN>Ci (equation 1)(iii) The 'total load point sum`, P, is calculated from equation 2 by adding the load points for each parameter.P = L1 + L2 + L3 + L4 (equation 2)(iv) If any of the emissions of the parameters COD, AOX, CO2 and SO2 for a product exceed the values described as 'hurdles` in table 1, the product shall not qualify for the eco-label.(v) To obtain the eco-label, the total load point sum (P) for the product must not exceed 4 points.2. Forest managementA declaration, charter, code of conduct or statement reflecting the commitment, applicable to the operators in charge of managing the sources from which the fibres originate, meant to implement principles and measures aimed at ensuring sustainable forest management, shall be presented (1).For forests in Europe, the principles and measures referred to above, shall correspond to the guidelines for the sustainable management of forests as adopted in the context of the Conference on the Protection of Forests in Europe, (Helsinki, 1993). Outside Europe they shall correspond to the UNCED Forest Principles (Rio de Janeiro, June 1992) and, where applicable, to the criteria or guidelines for sustainable forest management as adopted under the respective international and regional initiatives (ITTO, Montreal Process, Tarapoto Process, UNEP/FAO Dry-Zone Africa Initiative).3. Minimisation of solid wasteAll producers of pulp, paper and converted tissue products shall have a system for the handling of waste and residual products arising from the production plants. The system should be documented or explained in the application and include at least the following points:- procedures for separating and using recyclable materials from the waste stream,- procedures for recovering materials for other uses, such as incineration for raising process steam,- procedures for the handling of hazardous (2) waste.4. Fitness for useThe product should be fit for use.Consumer information The product must bear the following information on the packaging:This product qualifies for the Community eco-label, because- it contributes to the reduction of water pollution, global warming, waste and acidification,- it promotes the safeguarding of forests.In addition to this consumer information the manufacturer may also provide a statement with the percentage of recycled fibres.Technical appendixDefinitions and testing requirements All emission parametersThe period for the measurements or mass balances must be based on the production during 12 months. In case of a new or a re-built production plant, the measurements must be based on at least three subsequent months of stable running of the plant. The measurements must be representative for the respective campaign.If a product is made out of different pulp qualities, the emission values from the pulp production should be calculated as weighted averages of all pulps used. The total emissions should be calculated by adding the emissions from the pulp production to the emissions from the tissue production.If a manufacturer of pulp or paper produces several different products at the same plant, a physical allocation of the emissions between the products could be performed. The allocation can thus separate production related to the eco-labelled product from other products. Such choices of allocations should be well documented by engineering based measurements and evaluations.Measurements of water emissions should be taken on unfiltered and unsettled samples either after treatment at the plant or after treatment by a public treatment plant. COD and AOX tests should be carried out by independent test institutes or accredited laboratories. Laboratories of production plants could also be used if the local authorities, responsible for permitting the operations or emissions of these plants, approve the in-house testing programme. In this case the applicant producer may provide the reports prepared for the authorities as long as they meet the requirements of this technical appendix.Chemical oxygen demand, CODCOD shall be measured in accordance with ISO 6060 or equivalent standards.The minimum testing frequency should be one test per month.Absorbable organic halogens, AOXAOX shall be measured in accordance with ISO 9562 or equivalent standards.The minimum testing frequency should be one test per month. For shorter testing periods than one year, the minimum number of tests performed should cover three months. For processes where chlorine-containing chemicals are not used, AOX may not be tested.Carbon dioxide, CO2The applicant shall provide a record of the air emissions of carbon dioxide. This record must include all sources of non-renewable fuels at the mills during the production of pulp and paper and the purchased electricity. CO2-equivalents for the energy consumption at the plants are given in table 2.>TABLE>SulphurThe applicant shall provide a record of sulphur emissions with the aim of specifying the air emissions of sulphur. The record must include all sulphur emissions that occur during the production of pulp and paper with the exception of those arising from the generation of grid electricity. Measurements must include recovery boilers, lime kilns, steam boilers and destruction furnaces for strong smelling gases, if available. Diffuse emissions from undefined sources must be accounted for.Forest managementThe pulp mill shall, by a written declaration, document that the fibres used for the production of the tissue are either recycled or based on virgin fibres deriving from forests which are managed within the principles of the criteria presented above.Waste managementThe applicant shall provide a document describing the procedures for the handling of wastes and residual materials from the different stages of the pulp and paper production according to the requirements mentioned above.Fitness for useThe applicant should provide evidence to demonstrate that the product is fit for use. This evidence may include data from appropriate ISO or CEN test methods, but may include in-house test procedures as well. Details of the test procedures should be provided with the application.(1) Not required in the case of 100 % recycled paper or if 100 % non-wood based fibres are used.(2) As defined by the Regulatory Authority in the country where the processing is carried out.